UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1612


CESAR ALEJANDRO CASTILLO VASQUEZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 18, 2021                                         Decided: April 20, 2021


Before AGEE, WYNN, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James A. Rivera, THE LAW OFFICE OF JAMES RIVERA, PLLC, Herndon, Virginia,
for Petitioner. Jeffrey Bossert Clark, Acting Assistant Attorney General, John S. Hogan,
Assistant Director, Lindsay Corliss, Office of Immigration Litigation, Civil Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cesar Alejandro Castillo Vasquez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s decision denying his applications for asylum and

withholding of removal. The Board concluded that Castillo Vasquez’s claims failed for

two reasons: (1) his proposed particular social group was not legally cognizable; and (2)

he had not established that the Salvadoran government would be unwilling or unable to

protect him from the alleged persecutor. Notably, either one of these two findings provided

sufficient grounds for denying asylum and withholding of removal. See Crespin-

Valladares v. Holder, 632 F.3d 117, 124–28 (4th Cir. 2011).

       We hold that Castillo Vasquez has waived this Court’s review of the agency’s

dispositive finding regarding the Salvadoran government’s willingness and ability to

protect him, as his opening brief wholly fails to challenge this finding. Under Federal Rule

of Appellate Procedure 28(a)(8) and Fourth Circuit case law, “[i]t is a well settled rule that

contentions not raised in the argument section of the opening brief are abandoned.” A

Helping Hand, LLC v. Baltimore Cnty., 515 F.3d 356, 369 (4th Cir. 2008); see also

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999). We have enforced

this rule even where the appellant’s opening brief “takes a passing shot at the [waived]

issue,” Grayson O Co. v. Agadir Int’l LLC, 856 F.3d 307, 316 (4th Cir. 2017) (quoting

Brown v. Nucor Corp., 785 F.3d 895, 923 (4th Cir. 2015)), or where the appellant tries to

“remedy the situation by raising the issue in his reply brief.” Suarez-Valenzuela v. Holder,

714 F.3d 241, 249 (4th Cir. 2013). Here, however, Castillo Vasquez’s opening brief fails

                                              2
to even take a passing shot at the agency’s finding regarding government control, nor has

he filed any reply brief to remedy this problem. Thus, Castillo Vasquez has waived our

review of this issue.

       Because the agency’s dispositive finding regarding government control remains

unchallenged, we are left with no choice but to conclude that Castillo Vasquez is ineligible

for relief and to deny his petition. Thus, we find it unnecessary to reach the merits of

Castillo Vasquez’s claims. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                             3